DETAILED ACTION
Response to Remarks and Amendments
Regarding independent claims 16 and 20, Applicant argues that the tab 7 in the prior art Leon (EP-0601899-A1) does not project into the port.  Applicant argues that as shown in Figures 1-2 of Leon, an entirety of each tab 7 projects axially away from the port in the base 4.  Examiner respectfully disagrees.  As shown in Figure “A1” below, a portion of the tab 7 shown in Leon projects into the port.  Leon also teaches following:  “According to one embodiment of the invention, the tabs are cut in the bottom of the cage and originate on the edge of the orifice made in said bottom to allow passage of the threaded element.” and “More precisely, the tabs 7 originate on the edge 9 of the orifice usually formed in the bottom 4 to allow passage for the screw V.”  See paragraphs 6 and 22 of the English machine translation of Leon. 

    PNG
    media_image1.png
    464
    646
    media_image1.png
    Greyscale

Figure “A1”: Taken from Figure 1 of Leon (annotated by the Examiner) 

Independent claim 1 has been amended to further define the base and end portions of the tab.  Claim 1 now requires a base portion 116a extending along a first trajectory from the base 80 to the corner 120a, and the first trajectory includes an axial component in a second direction 110 that is opposite to the first direction 108, and a radial inward component.  End portion also requires similar limitations but with the axial component in the first direction 108.
Prior art Eggert (US Patent 2379892A) fails to disclose these limitations.  Claim 1 defines first direction as the direction of fastener insertion into the retainer.  Claim 1 requires the base portion extending from the base to the corner along a first trajectory, where the first trajectory includes an axial component in a second direction (which is opposite to the first direction).  The base portion (11’, 12’) shown in the prior art Eggert extends axially, but the first trajectory from the base to the corner is along the first direction in lieu of the second direction.
Prior art Forti (US PGPUB 2019/0264725A1) shows retention fingers 62 with distal ends 64, where the distal ends 64 are offset from the fingers 62 at an obtuse angle.  
Status of Claims
Claims 1-2, 4-6, 8-10, 12-15 and 22 are allowed.  
Claims 16-20 are being rejected in this office action.
Claims 3, 7, and 11 have been canceled by the Applicant.  
Claims 21 and 23 are being objected to.  
Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 21 defines a first trajectory of the tab as the tab extends towards a distal end, where the first trajectory includes an axial component in an axial direction towards the first port.  First port in Davenport is 31.  Davenport (as modified by Leon) will have tabs (7 of Leon) in a first trajectory extending towards tabs distal end; however, an axial component along this first trajectory is not directed towards the first port 31.      
Claim 23 has limitations similar to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. (US Patent 2903035A) in view of Leon (EP-0601899-A1).
Regarding claim 16,
Davenport discloses: 
An assembly, comprising: a barrel nut 11 comprising a threaded aperture; a barrel nut retainer abutted against the barrel nut as shown in Figure 1.
the barrel nut retainer comprising a tubular base 26.
Davenport does not disclose, but Leon teaches:
a tab 7 connected to a sidewall of the base 4, and the tab projecting into a port in the sidewall of the base. See Figure “A1” above.
Leon teaches that tabs 7 engage with the threads of the fastener when the fastener is inserted into the nut retainer along a first direction and help prevent fastener from unscrewing, thereby preventing loosening from vibrations (see paragraphs 21 and 22 of the English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly shown in Davenport to have a tabs 7 similar to the one taught by Leon in order to help prevent fastener from unscrewing, thereby preventing loosening from vibrations.



a fastener 10 comprising a shank and a head (shown in Figure 1), the shank threaded into the threaded aperture of the barrel nut 11, and the shank projecting out from the head, through the threaded aperture, to a distal end portion of the shank that engages the tab.

Regarding claim 18,
Davenport (as modified) discloses:
As shown in Figure 1, wherein the tab 7 is configured to bend and then slide along the fastener when the fastener is inserted into the barrel nut retainer along the first direction.
block passage of the fastener into the one-way installation guide 7 when the fastener is inserted into the barrel nut retainer along a second direction that is opposite the first direction.  The tabs 7 are outwardly and upwardly extending into the opening of the retainer (free end of the tabs extend into the opening) and if the fastener is pushed into this one-way installation guide 7 from the opposite second direction, this arrangement/design of tabs 7 will prevent insertion of the fastener in the second direction.

Regarding claim 20,
Davenport discloses:
A coupling apparatus, comprising: as shown in Figures 1-2, a barrel nut retainer comprising a tubular sidewall.
a first flange 32 on right side and a second flange 32 on left side as shown in Figure 4.
Davenport does not disclose, but Leon teaches:
a tab 7 on a barrel nut retainer.
Leon teaches that tabs 7 engage with the threads of the fastener when the fastener is inserted into the nut retainer along a first direction and help prevent fastener from unscrewing, thereby preventing loosening from vibrations (see paragraphs 21 and 22 of the English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly shown in Davenport to have tabs similar to the one taught by Leon in order to help prevent fastener from unscrewing, thereby preventing loosening from vibrations.

Davenport (as modified by Leon) discloses:
the tubular sidewall configured with a first port 31 and a second port 28.  As shown in Figure 1, the first port 31 extending along an axis through the tubular sidewall at a first side of the tubular sidewall, and the second port 28 extending along the axis through the tubular sidewall at a second side of the tubular sidewall.
the first flange and the second flange – 32 – projecting out from the first side of the tubular sidewall, and the first port 31 located laterally between the first flange and the second flange – 32.
the tab projecting into the second port 28 from the tubular sidewall.  Tab 7 shown in Leon projects into the port. See Figure “A1” above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Leon further in view of Eggert (US Patent 2379892A).
Regarding claim 17,
Davenport (as modified) does not disclose, but Eggert teaches:
Tabs shown in Figures 1-2, where the tab comprises a base portion (11’, 12’) and an end portion (11, 12) connected to the base portion at a corner.
The end portion (11, 12) is angularly offset from the base portion (11’, 12’) by an acute included angle.  As can be seen in Figure 4, the angle between the base and end portions is acute.
Eggert teaches that tabs provide the ability to lock with the threads of the fastener and prevent fastener from unscrewing due to vibrations.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the locking tabs shown in Eggert in place of the locking tabs taught by Leon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Leon further in view of Nokia (DE-9416583-U1).
Regarding claim 19,
Davenport (as modified by Leon) discloses:
wherein the tabs 7 of the barrel nut retainer further comprises a second tab; the second tab projects out from the base 4 into the port. See Figure “A1” above.
Davenport (as modified) does not explicitly disclose, but Nokia teaches:
Figure 1 shows two tabs 13 where a diameter (“d”) of the fastener 18 is greater than a distance (“A”) between the tab and the second tab (see paragraph 31 of the English translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly shown in Davenport (as modified) so that the diameter of the fastener is greater than a distance between the two tabs similar to the ones taught by Nokia to ensure that tabs engage with the fastener in order to prevent loosening. 

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677